Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/08/2022 has been entered.

Status of claims
Claim 1 has been amended; Claims 4-6 are withdrawn as non-elected claims and Claims 1-3 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beggs et al (US 4,188,022, listed in IDS filed on 11/16/2018, thereafter US’022) in view of SU et al (CN 1438331 A, with translation, listed in IDS filed on 1/29/2020, thereafter CN’331).
Regarding claim 1, US’022 teaches a manufacturing process for the continuous direct reduction of metal oxides, ores, etc. including iron oxide to a hot metallized product in solid form with hot reduction gas (Abstract, Col.1, lns.6-23 of US’022), which reads on the claimed method for direct reduction of metal oxide-containing starting materials to producing a metallized material as recited in the instant claim. US’022 teaches that: “At the central part of the shaft furnace 10 is a hot gas bustle and tuyere system indicated generally at 20 having gas ports 22 through which hot reducing gas is introduced to flow upwardly in countercurrent relationship to the movement of burden 18.  Spent top gas exits the furnace through gas takeoff pipe 24.” (Fig.1 and Col.2, lns.28-34 of US’022) and US’022 specify applying a pellet discharge pipe connect to reduction unit (Fig.1 and Col.2, lns.35-42 of US’022) and applying seal gas: “seal gas is oC to 300oC or preferably to between 650oC and 750oC, which is a preferred temperature range for that discharge of the pellets, and from whence it is reintroduced to the furnace 10 through inlet pipe 52 and seal gas distributor 54.” (Fig.1 and Col.2, lns.43-58 of US’022), which reads on the limitation of using seal gas to flushing the product discharging; drawing off vent gas; de-dusting the vent gas; and reusing the de-dust vent gas as introduction gas. US’022 does not specify the reduction of the de-dusted vent gas as recited in the instant claim. CN’331 teaches a manufacturing of direct reduction of iron mineral (Abstract and claims of CN’331). CN’331 teaches that there is a large amount of CH4, H2, CO, and CO2 in the exhaust gas (page 12, last paragraph to page 13, 1st paragraph of CN’331). CN’331 specify treating exhaust gas in a regenerative reduction gas heating furnace by mixing air st and 2nd paragraphs of CN’331), which reads on the process of reducing exhaust gas by combustion as recited in the instant claim. Furthermore, CN’331 teaches that there is a large amount of CH4, H2, CO, and CO2 in the exhaust gas (Fig.2 and page 12, last paragraph to page 13, 1st paragraph of CN’331). CN’331 specify treating exhaust gas in a regenerative reduction gas heating furnace by mixing air and exhaust gas and performing combustion (Page 14, 1st and 2nd paragraphs of CN’331), which reads on the claimed vent gas conversion by at least one of steps a)-c) as recited in the intent claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the exhaust gas reduction treatment as demonstrated by CN’331 in the process of US’022 in order to save energy, increase output, reduce CO2 emission, and reduce pollution (page 12, last paragraph to page 13, 1st paragraph of CN’331). 
Regarding claim 2, CN’331 teaches having CO in the exhaust gas (page 12, last paragraph to page 13, 1st paragraph of CN’331) and CN’331 teaches applying combustion to treatment exhaust gas (Page 14, 1st and 2nd paragraphs of CN’331). Regarding amended claim 2, CN’331 teaches having CO in the exhaust gas (page 12, last paragraph to page 13, 1st paragraph of CN’331).
st and 2nd paragraphs of CN’331), which reads on supplying oxygen-containing gas in reduction treatment for exhaust gas as recited in the instant claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-8 of copending application No. 16/302144 (US-PG-Pub 2020/0318206A1) in view of CN’331.  
4, H2, CO, and CO2 in the exhaust gas (page 12, last paragraph to page 13, 1st paragraph of CN’331). CN’331 specify treating exhaust gas in a regenerative reduction gas heating furnace by mixing air and exhaust gas by combustion (Page 14, 1st and 2nd paragraphs of CN’331). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the exhaust gas reduction treatment as demonstrated by CN’331 in the process of claims 1-8 of copending application No. 16/302144 (US-PG-Pub 2020/0318206A1) in order to save energy, increase output, reduce CO2 emission, and reduce pollution (page 12, last paragraph to st paragraph of CN’331). Thus, no patentable distinction was found in the instant claims compared with the claims 1-8 of copending application No. 16/302144 (US-PG-Pub 2020/0318206A1) in view of CN’331.
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not fact been patented.
Notes: EP 3255157 A1 is recorded, which corresponding to the instant application.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-3 have been considered but they are not persuasive. Regarding the argument related to the amended features in the instant claims, the Examiner’s position has stated as above.
The Applicant’s arguments are summarized as following:
1, CN’331 does not specify a combustion step as claimed in the instant claims since CN’331 teaches applying the treated exhaust gas upper seal gas (Fig.2 of CN’331).
2, a skilled person would recognized that CN’331 does not suggested a combustion step since mixing od the exhaust gas and the air may result in the drop of the temperature of the exhaust gas.
In response
Regarding the arguments 1-2, Firstly, from Fig.2 of CN’331, the down exhaust gas through 301 to 401 and turn to reducing gas into 501, and mixing with new reducing gas in 501 back to 102 and 103 finally into 101, which reads on the claimed vent gas conversion by at least one of steps a)-c) as recited in the intent claim 1. Secondly, st and 2nd paragraphs of CN’331), which reads on the claimed limitation. Finally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the exhaust gas reduction treatment as demonstrated by CN’331 in the process of US’022 since both US’022 and CN’331 teach the same utility throughout whole disclosing range and in order to save energy, increase output, reduce CO2 emission, and reduce pollution (page 12, last paragraph to page 13, 1st paragraph of CN’331). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JIE YANG/Primary Examiner, Art Unit 1734